Case 20-23092-CMB        Doc 37     Filed 02/24/21 Entered 02/24/21 16:47:38                Desc Main
                                   Document      Page 1 of 2




   IN THE UNITED STATES BANKRUPTCY COURT FOR THE WESTERN DISTRICT
                           OF PENNSYLVANIA

   In Re:                                 )
                                          )        BANKRUPTCY NO. 20-23092-CMB
   ALTHEA M. BELL,                        )
                                          )        CHAPTER 13
                   Debtor.                )
                                          )
                                          )
   ALTHEA M. BELL,                        )
                                          )
                  Movant/Debtor,          )
                                          )
            v.                            )
                                          )
   MIDLAND CREDIT                         )
   MANAGEMENT, INC.,                      )
                                          )
                  Respondent.             )
                                    OBJECTION TO CLAIM
          AND NOW, comes Movant Althea M. Bell (“Debtor”), and files the within
   Objection to Claim 1 filed by Midland Credit Management, Inc., averring as follows:
      1. Debtor filed for relief under Chapter 13.
      2. Pursuant to 28 USCA § 1334, this Court has jurisdiction over the within matter,
         which is a core proceeding within the meaning of 28 USCA §157(b)(2)(G).
      3. Per F.R.B.P. 7008, Debtor consents to entry of a final order of court by the
         Bankruptcy Judge.
      4. Respondent filed Claim 1 on November 6, 2020 as unsecured, nonpriority debt of
         $7,943.25. The claim basically provides that the account was transferred from
         Capital One Bank (USA), N.A. to Midland Credit Management, Inc. and contains
         no other information regarding the account.
      5. Pa.R.Civ.P. 1019(i) provides that "[w]hen any claim or defense is based upon a
         writing, the pleader shall attach a copy of the writing, or the material part thereof,
         but if the writing or copy is not accessible to the pleader, it is sufficient so to state,
         together with the reason, and to set forth the substance of the writing."
      6. Pa.R.Civ.P. 1019(i) requires that a plaintiff in an assignee collection case must
         attach to the complaint: (1) a copy of the contract between the parties showing
         that defendant has accepted liability for all interest and fees in addition in addition
         to draws. The interest and fee rates must be spelled out with particularity. The date
         of agreement inception must be displayed with the prevailing interest rates in place
         at that time. A standard form agreement that is either undated or dated at time not

                                                  1
Case 20-23092-CMB        Doc 37     Filed 02/24/21 Entered 02/24/21 16:47:38              Desc Main
                                   Document      Page 2 of 2




          contemporaneous with agreement inception is insufficient; and (2) a statement of
          account, which contains statements of all draws, interest, fees, and payments
          received and provides a concise and cognizable method of verifying the
          mathematical calculations used to comprise the balance due. A copy of a statement
          showing a balance due for past charges is not sufficient. Atlantic Credit and
          Finance, Inc. v. Giuliana, 2003 PA Super 259, 829 A.2d 340 (Pa. Super. 2003).
          Commonwealth Financial Systems, Inc. v. Smith, 2011 PA Super 30, 15 A.3d 492
          (Pa. Super. 2011). Citibank, N.A. v. Boroughs, 2015 Pa. Dist. & Cnty. Dec. LEXIS
          8928 (Lancaster Co. 2015).
      7. Claim 1 did not include the contract between Debtor and the principal or the
         accounting of the balance due as required by state law to maintain claim in
         bankruptcy court.
          WHEREFORE, Debtor respectfully requests that Claim 1 be stricken.


   Dated: February 24, 2021                       /s/ Glenn R. Bartifay
                                                  GLENN R. BARTIFAY, ESQUIRE
                                                  Pa. Id. No. 68763
                                                  Attorney for Movant/Debtor

                                                  BARTIFAY LAW OFFICES, P.C.
                                                  2009 Mackenzie Way, Suite 100
                                                  Cranberry Township, PA 16066
                                                  (412) 824-4011
                                                  gbartifay@bartifaylaw.com

                   Declaration Under Penalty of Perjury by Individual Debtor

           I declare under penalty of perjury that I have read the within pleading, and that it is
   true and correct to the best of my knowledge, information, and belief.

   Dated: February 24, 2021         Signature:    /s/ Althea M. Bell
                                                  ALTHEA M. BELL,
                                                  Movant/Debtor




                                                 2
